Citation Nr: 1820684	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the October 17, 2017 Board decision should be vacated.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition, including ischemic heart disease.

3.  Entitlement to service connection for vertigo, secondary to service-connected tinnitus, hearing loss and PTSD.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

10.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska and Chicago, Illinois.  By a rating action in September 2010, the Lincoln, Nebraska RO denied the Veteran's claim of entitlement to service connection for vertigo.  Subsequently, in a November 2013 rating action, the Chicago, Illinois RO denied the Veteran's attempt to reopen the claims of entitlement to service connection for erectile dysfunction, secondary to PTSD and service connection for a heart condition; that rating action also denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, entitlement to a rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  He perfected a timely appeal to those decisions.  

The Board notes that the November 2013 rating action denied the claim for increased ratings for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) with the denial of an increased rating for bilateral hearing in March 2014, and an NOD with the denial of a higher rating for tinnitus in June 2014.  Subsequently, statements of the case (SOCs) addressing those issues were issued in February and March 2016.  However, in his substantive appeal (statement in lieu of a VA Form 9), received in April 2016, the Veteran indicated that he was not appealing the ratings assigned for bilateral hearing loss and tinnitus.  38 C.F.R. §§ 20.200, 20.202 (2017).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The Board issued a decision on October 17, 2017 denying reopening of claims of entitlement to service connection for erectile dysfunction and a heart condition, denying service connection for vertigo, peripheral neuropathy of all four extremities, and denying a rating higher than 50 percent for PTSD and TDIU; the issuance of the decision denied the Veteran due process.

2.  By statement from the Veteran dated in September 2017, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for a heart condition, including ischemic heart disease.

3.  By statement from the Veteran dated in September 2017, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for vertigo, secondary to service-connected tinnitus, hearing loss and PTSD.

4.  By statement from the Veteran dated in September 2017, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for right upper extremity peripheral neuropathy.

5.  By statement from the Veteran dated in September 2017, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for left upper extremity peripheral neuropathy.

6.  By statement from the Veteran dated in September 2017, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for right lower extremity peripheral neuropathy.

7.  By statement from the Veteran dated in September 2017, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for left lower extremity peripheral neuropathy.

8.  In a January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

9.  Evidence received since the January 2009 rating decision, not redundant or cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for erectile dysfunction disability.

10.  The Veteran's erectile dysfunction disability did not have onset during and was not caused by active service and was not caused or made worse by service-connected disability.

11.  The Veteran's PTSD has been manifested by depression, anxiety, chronic sleep impairment, irritability, panic attacks, social isolation, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; his PTSD does not result in total occupational and social impairment.  

12.  The Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment consistent with his education and previous work experience.  


CONCLUSIONS OF LAW

1.  As the Veteran was denied due process, the October 17, 2017 Board decision is vacated.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).  

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a heart condition, including ischemic heart disease have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for vertigo, secondary to service-connected tinnitus, hearing loss and PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for right upper extremity peripheral neuropathy have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for left upper extremity peripheral neuropathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal of entitlement to service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the appeal of entitlement to service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The January 2009 rating decision denying service connection for erectile dysfunction, to include as secondary to PTSD, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

9.  The criteria for reopening a claim of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD have all been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

10.  The criteria for service connection for erectile dysfunction disability, to include as secondary to PTSD have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

11.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

12.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).

In this instance, in an October 17, 2017, Board decision, the Board denied to reopen claims of entitlement to service connection for a heart condition, including ischemic heart disease, and erectile dysfunction, to include as secondary to service-connected PTSD; entitlement to service connection for vertigo, secondary to service-connected tinnitus, hearing loss and PTSD; right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy; right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy; and denied an increased rating in excess of 50 percent for PTSD and also denied entitlement to a TDIU.

However, following the issuance of the October 17, 2017 decision, on November 10, 2017, the Veteran's attorney submitted a motion to vacate the Board's decision.  The Veteran's attorney motioned to vacate the October 17, 2017 decision to allow consideration of additional evidence that was received by the Board on October 3, 2017, in the form of an appellant's brief, which includes attorney's argument and a private psychiatric evaluation conducted by M.L.C., M.D. dated on September 25, 2017.  This evidence also included a motion to withdraw six of the nine issues on appeal.

The October 3, 2017 brief indicates the Veteran only desires to proceed with three issues currently on appeal: (1) increased rating for PTSD, and (2) service connection for erectile dysfunction, and (3) entitlement to a TDIU.  

The October 3, 2017 brief, also includes the Veteran's request to withdraw the remaining six issues of service connection for (1) ischemic heart disease, (2) vertigo, (3) right upper extremity, peripheral neuropathy, (4) left upper extremity, peripheral neuropathy, (5) right lower extremity, peripheral neuropathy, and (6) left upper extremity, peripheral neuropathy.

Although the Board received the additional argument and evidence on October 3, 2017, it was not actually uploaded to the Veteran's electronic Veterans Benefits Management System (VBMS) file until after the decision was issued on October 17, 2017.  As the additional evidence was not considered prior to the issuance of the Board's decision, the decision was not based on full consideration of the Veteran's documented medical history and assertions, as is needed to assess the severity of the service-connected PTSD.  

Statute requires that Board decision shall be based on the entire record in the proceeding.  38 U.S.C. § 7104.  Under 38 C.F.R. § 20.904(a) an appellate decision may be vacated by the Board at any time upon request of the appellant or on the Board's own motion where there has been a denial of due process.  In this case the argument and evidence received by the Board on October 3, 2017, but not in the claims file at the time of the decision, and not considered in the October 3, 2017 decision was denial of due process.  Accordingly, the Board's October 17, 2017 decision is vacated in its entirety and the instant decision is entered as if the October 17, 2017 decision had never been issued.


II.  Request to Withdraw Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In the present case, in correspondence dated in September 2017, but received by the Board in October 2017, the Veteran has withdrawn the issues on appeal of service connection for ischemic heart disease, vertigo, left upper extremity, peripheral neuropathy, right upper extremity, peripheral neuropathy, left lower extremity, peripheral neuropathy, and right lower extremity, peripheral neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.


III.  Pertinent Laws, Regulations, and Court Precedents-New and Material evidence.

Prior to the filing of the current claim of entitlement to service connection for erectile dysfunction disability, the AOJ previously denied a claim of service connection for erectile dysfunction disability in January 2009.  VA did not receive a notice of disagreement with the denial of service connection for erectile dysfunction and no new and material evidence was received within the appeal period.  The decision is final.  38 U.S.C.A. §§ 7105; 3.156(b)..  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  
The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 2009 rating decision, the evidence of record consisted of the Veteran's service treatment records and a medical statement from Dr. R. A. F., at the VA mental health clinic, dated in December 2008.  The rating decision denied the claim for service connection for erectile dysfunction as secondary to the service-connected PTSD because there was no evidence of nexus to service or any evidence that the condition was due to, caused by, a result of, or aggravated by PTSD.  

The evidence received since the January 2009 denial consist of medical records, VA as well as private treatment reports from Social Security Administration (SSA), October 2013 VA examination (with February 2016 addendum opinion), and a private medical opinion dated in September 2017 from M.L.C., M.D.  Of these, the September 2017 private medical opinion relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for erectile dysfunction is warranted.  

IV.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2009, March 2010, July 2010 and October 2013.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


Analysis-S/C-Erectile Dysfunction.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran seeks entitlement to service connection for erectile function disability, secondary to service-connected PTSD disability.  Specifically, in a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran reported that he was having difficulty with erectile dysfunction and this is directly due to his service-connected PTSD.  The Veteran contends the same in the request to reopen his claim of service connection for erectile dysfunction (VA Form 21-4138) received in February 2012.  In that statement, the Veteran maintained that his erectile dysfunction was due to his service-connected PTSD.  

The Veteran has been diagnosed with erectile dysfunction satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether erectile dysfunction is related to his PTSD disability.  In this case, as discussed below, the preponderance of evidence is against a finding that the erectile dysfunction disability is so related.  

There are three medical opinions as to whether the Veteran's erectile dysfunction disability is related to military service.  Pertinent evidence of record includes medical evidence that is in support of the claim and evidence that is against the claim.  For the reasons discussed below the Board finds that the most probative evidence shows that entitlement to service connection for erectile dysfunction disability is not warranted on a direct or secondary basis.

Specifically, a medical statement from Dr. R. A. F., at the VA mental health clinic, dated in December 2008, indicating that the Veteran had several medical illnesses that were more likely to be primary cause of erectile dysfunction in older male, including his hypertension, BPH, and coronary artery disease, mild heart attack in 1992.  The examiner explained that it is possible that the Veteran's PTSD symptoms interfered with his relationship with his wife and that indirectly had a negative impact on his sexual functioning.  

During a clinical visit in August 2007, the Veteran was evaluated for hypertension; the examiner noted that the Veteran also complained about erectile dysfunction.  

In October 2013 the Veteran was afforded examination to determine the etiology of erectile dysfunction.  The resulting VA examination report notes a diagnosis of erectile dysfunction.  The examiner opined that the Veteran's erectile 
dysfunction/impotence is not secondary to or related to his PTSD.  The examiner explained that the Veteran's erectile dysfunction is of organic origin, meaning that there is a physical/biologic reason for it.  The examiner noted that PTSD is a mental health diagnosis and does not lead to a physical/biologic condition of erectile dysfunction/impotence.  The examiner opined that the Veteran's erectile dysfunction/impotence is due to some other cause rather than due to PTSD.  He further opined that the Veteran's PTSD does not aggravate his ED/impotence for the same rationale.  

Subsequently, in February 2016, the Veteran's claims folder was forwarded to a VA examiner for review and opinion regarding the etiology of the erectile dysfunction.  The examiner noted that the Veteran has multiple organic risk factors for erectile dysfunction which are much more likely to have caused his erectile dysfunction.  Therefore, he concluded that the Veteran's erectile dysfunction has not been aggravated beyond its natural progression by his service-connected PTSD.  

In favor of the claim is a private psychiatric evaluation dated in September 2017 from M.L.C., M.D.  The evaluation indicates Dr. C. reviewed the Veteran's claims file in conjunction with his evaluation.  Following records review and interview of the Veteran, the clinician opined:

[The Veteran] was diagnosed with erectile dysfunction [in] 2007, and the connection between erectile dysfunction and PTSD is well documented in the medical literature.  There is no question, despite the veteran having certain risk factors for erectile dysfunction, that PTSD plays a significant role in this disease process.  In fact, treatment notes from December 2009 indicate that [the Veteran's] PTSD interferes with the relationship with his wife, and this had a negative impact on his sexual functioning.

Additionally, Dr. C. cited to medical literature describing the direct relationship between PTSD and erectile dysfunction and further opined:

[The Veteran's] sexual dysfunction cannot simply be described as associated with his underlying medical illnesses.  The fact is [the Veteran] is able to manifest an erection, which would not be the case for an individual that had erectile dysfunction strictly related to vascular disease or other medical concerns.  [The Veteran] is not able to continue having sexual intercourse and maintain his erection.  This is far more suggestive of a functional impairment as opposed to a physiologic impairment similar to those individuals, described in the peer-reviewed literature, with PTSD.

Here, the more persuasive medical evidence reflects the Veteran's erectile dysfunction disability is not related to active military service.  Specifically, the Board finds the October 2013 VA examiner's opinion (with February 2016 addendum opinion) more probative than the September 2017 private opinion of Dr. C.

With respect to the September 2017 private opinion by Dr. C. the opinion is entitled to some probative weight, as it is apparent the practitioner reviewed the Veteran's records and is familiar with his treatment as the private medical opinion provides a detailed statement on the Veteran's PTSD medical history and opined that the Veteran's erectile dysfunction is "suggestive of a functional impairment as opposed to a physiologic impairment."  However, while the clinician's opinion is very detailed concerning the complex nature of PTSD and its related symptoms, and, while the opinion appears to dispute the opinions of the October 2013 and February 2016 VA opinions regarding the etiology of the erectile dysfunction, the September 2017 private opinion is without explanation of a specific functional impairment in which the clinician relates to the erectile dysfunction, as opposed to a physiologic impairment, which establishes the Veteran's erectile dysfunction has been caused or aggravated beyond its natural progression by his service-connected PTSD.  Additionally, the September 2017 evaluation indicates the practitioner did not conduct examination of the Veteran.  Finally, the September 2017 private opinion does not identify how the Veteran's erectile dysfunction is aggravated beyond its natural progression by his service-connected PTSD but instead explains the Veteran is not able to continue having sexual intercourse and maintain an erection, and this has interfered with his relationship with his wife.  As discussed above, this is consistent with the medical evidence of record.

Additionally, the October 2013 VA examination report (with February 2016 addendum opinion) reflects examination and interview of the Veteran.  The examiner reviewed the claims file, identified a current disability, and provided an opinion on the dispositive question of whether the Veteran's erectile dysfunction condition was at least as likely as not aggravated by service-connected PTSD.  This opinion reflected consideration of the Veteran's lay reports, along with the medical evidence of record.  As the VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his more definitive opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The October 2013 VA examiner's opinion (with February 2016 addendum opinion) is therefore entitled to greater weight than the less probative opinion of the Veteran's private clinician on the dispositive question of whether the Veteran's diagnosed erectile dysfunction condition was caused or aggravated by service-connected PTSD.

To the extent that the Veteran believes his erectile function condition is related to his PTSD disability, the Board finds any lay opinion to this effect to not be competent evidence.  Clearly, there is more than one possible cause for erectile dysfunction.  Distinguishing the cause, or for that matter, any worsening, is not a simple question that is subject to lay opinion evidence.  

As explained above, as to the erectile dysfunction disability, the only theory that is reasonably raised by the Veteran's contentions or the evidence of record is that the condition is secondary to the service-connected PTSD disability.  Thus, reading the October 2013 opinion of the VA examiner and February 2016 addendum opinion as a whole and in the context of the evidence of record, the underlying rationale that the Veteran's current erectile dysfunction disability, diagnosed many years after service discharge, is less likely than not related to service-connected PTSD disability is probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

In this regard, concerning entitlement to direct service connection, the first post-service evidence of diagnosis of erectile dysfunction condition was many years following service discharge.  Further, the service treatment records, to include his April 1971 separation report of medical history and examination, are devoid of reference to complaint of, symptoms, treatment, or diagnoses of problems related to any relevant system or anatomy were normal on separation examination.  For these reasons, the Board finds that the issue of entitlement to direct service connection for erectile dysfunction disability is not reasonably raised by the evidence of record and need not be further addressed.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for erectile dysfunction disability on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


V.  Factual background & Analysis-I/R PTSD.

The Veteran essentially contends that his service-connected PTSD is more disabling than the 50 percent rating currently assigned.  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the provisions for rating psychiatric disorders, a rating of 50 percent is assigned where the claimant exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the claimant exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships). 

A rating of 100 percent is assigned where the claimant exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified to the Board in April 2016, after that date, the Board will consider the provisions in this decision.

The Veteran's claim for an increased rating for PTSD was considered received in February 2012.  Submitted in support of the claim for increased rating for PTSD were treatment reports from SSA, including VA as well as private treatment reports, dated from January 2007 to May 2009.  These records show that the Veteran received clinical attention for symptoms of his PTSD, including anxiety, depression and difficulty sleeping.  Following a VA examination in October 2008, the examiner reported a diagnosis of PTSD, mild to moderate severity.  Among the records is the report of a mental capacity assessment, dated in February 2009, in which the examiner stated that the Veteran's PTSD had caused decrease in work efficiency.  The examiner also noted that irritability had likely contributed to frequent job changes.  

Also among the SSA records is the report of a mental capacity assessment conducted by Dr. Shyamsunder Chakilum dated in June 2010.  The Veteran suffers from PTSD symptoms, poor tolerance to medications and somatic symptoms from probable exposure to Agent Orange.  Dr. Chakilum stated that the Veteran's vertigo, anxiety, and irritability are marked to extreme as are his moods.  The examiner also stated that the Veteran has serious mood instability and poor stress tolerance.  He was unlikely to function on any job at this time.  

Considered in evaluating the Veteran's claims are the reports of VA examinations conducted in September 2013, during which the Veteran reported anxiety, irritability, outbursts of anger and social withdrawal.  The examiner noted that the Veteran suffered from anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  Also noted was that the Veteran reported that he is irritable, snappy, and that he was hard to get along with.  He reported that he had a history of physical fights but denied any physical altercations, physical aggression, or violence since his last examination. 

The diagnosis was PTSD, and the examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that it was his opinion that the Veteran's service connected PTSD would result in reduced reliability and productivity in the work place.  The examiner noted that the Veteran was self-employed as an insurance salesman, and he continued to do some financial advising.  

The examiner explained that the Veteran had reported problems with irritability and low frustration tolerance as he reported problems with irritability and low frustration tolerance as well as chronic sleep impairment which would likely cause mild to moderate impact on employment at this time.   The examiner stated that it was his opinion that there was no evidence that his PTSD had worsened since the last examination.  

On the occasion of another psychiatric examination in February 2016, the Veteran noted ongoing anxiety issues with occasional panic attacks for which he went to the clinic several times in 2013 and to the emergency room a couple of times in 2014 with attacks.  He also noted that depression "comes and goes."  He denied any suicidal or homicidal ideation.  Following an examination, the pertinent diagnosis was PTSD.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The 2016 examiner indicated that the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  He denied any homicidal or suicidal ideation.  It was noted that the Veteran was casually dressed and appropriately groomed.  Affect was congruent and appropriate, friendly and engaging.  Thought processes were generally goal directed.  The Veteran was fully oriented.  Voice and speech was within normal limits.  Intelligence level appeared to be average.  No psychomotor agitation or retardation was observed.  Memory was generally intact.  Concentration was generally okay.  

A private psychiatric evaluation dated in September 2017 from M.L.C., M.D. indicates the practitioner interviewed the Veteran and reviewed the Veteran's claims file in conjunction with the evaluation.  The resulting evaluation report indicates Dr. C. concluded the Veteran has been totally disabled due to PTSD since 2008.  In so finding the practitioner opined:

[The Veteran] is a violent, dangerous, unpredictable, volatile, and severely mentally ill individual.  This manifested in occupational settings, social settings, and, at times, even in his family setting.  The veteran is caustic, irritable, angry, verbally assaultive, physically aggressive, and a dangerous person who was incapable of controlling his behavior. . . . The medical record, the veteran, and his wife all indicate that he had worsening symptoms of PTSD, steadily over time, with decreased focus and concentration, the inability to manage specific tasks, accurately follow directions, and engage with other individuals in a reasonable and appropriate fashion. . . . The veteran did not realize any significant response from the treatment participated in, and the 35+ years of untreated mental illness caused the veteran to be pervasively and chronically mentally ill.  This is the definition of extremely severe mental illness, and the veteran overcame it with both positive and negative mechanisms for many years before he could no longer function secondary to mental illness.

After review of the evidentiary record, the Board finds that the criteria for an evaluation in excess of 50 percent are not warranted.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the competent and credible evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating.  In this regard, the Board finds that the evidence shows that the Veteran has anxiety, depression, chronic sleep disturbance, impaired impulse control - but not represented by periods of violence, irritability, avoidance behavior, disturbances in motivation and mood, and moderate impairment in occupational and social functioning due to his PTSD.  

This is evidence against a rating higher than 50 percent.  The Board is aware that the 2013 examination report listed some of the symptoms found under the 70 percent rating such as impaired impulse control with periods of violence.  However, it is clear that the periods of violence did not refer to events during or contemporaneous to the appeal period.  The Veteran filed his claim for an increase in 2012 and his previous PTSD examination was more than one year prior to that date - his reports thus demonstrate that the violence occurred years prior to when he filed his current claim and have not occurred contemporaneous to the period on appeal. 

The Board has considered the September 2017 report from Dr. M.C.  Although that report characterizes the Veteran as a dangerous individual unable to control his anger the record does not reflect this for any period on appeal.  If this were the case, it is reasonable that there would be some evidence of such inability, whether in clinical records or legal documents.  The report also states that the Veteran reports homicidal thoughts.  Yet, the record does not show that any such thoughts results in occupational or social impairment.  The September 2017 report is thus afforded less weight than the other VA opinion evidence as it is less consistent with the rest of the record.

Ultimately, it is the level of impairment that a rating compensates for and here the most probative evidence shows that his level of social and occupational impairment did not approximate that required for the 70 or 100 percent ratings.  The evidence shows that the Veteran's PTSD does not result in impairment in most areas; his impairment appears to be primarily in mood, but not in other areas.  

Significantly, the Veteran reported that he has been married for 40 years; he also reported that he has an adult daughter who lives with him and his wife, and he has a good relationship with her.  He also reported having a few friends and he attends church regularly.  Despite the September 2017 private medical opinion finding that the Veteran "is able to attend church, this is his only form of solace, and would not be considered true engagement with society other than for the brief time he is involved in church functions," while the Veteran prefers to be alone, he is not unable to establish or maintain effective relationships.  This is consistent with the September 2017 private psychiatric evaluation report, noting the Veteran described having a good relationship with his wife and daughter.  And, the Veteran examiners have expressly characterized the severity of the Veteran's PTSD as "reduced reliability and productivity," which mirrors the severity level of impairment for a 50 percent rating.  

The Board has considered the statements from the Veteran as well as the statements from his wife.  The Veteran and his wife are competent to report the symptoms associated with his service-connected PTSD and the Board has no reason to challenge the credibility of these contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  These statements describe symptoms of the Veteran's PTSD, particularly his anxiety, panic attacks, depression, sleep difficulties, paranoia, anger, and difficulty concentrating.  They are consistent with the observations noted on the VA examination reports and treatment records.  Here, the Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions.  As discussed above, examinations were provided to ensure that the record reflects the current extent of the disability, and these findings are responsive to the pertinent rating criteria.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In this regard, the Board notes that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  The Board finds that the Veteran's symptoms of PTSD, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

In sum, the preponderance of the evidence is against the claim for a schedular rating in excess of 50 percent for the Veteran's service-connected PTSD; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  For these reasons, the Board concludes that the Veteran's symptoms approximate the criteria for a 50 percent rating but not higher, as to the entire appeal period.  Hence, entitlement to a schedular rating higher than 50 percent must be denied.  

VI.  Factual background & analysis-TDIU.

The Veteran essentially contends that he is unemployable as a result of his service connected PTSD, hearing loss and tinnitus.  The Veteran has reported having a college degree; he has had occupational experience working in customer service.  The Veteran reported that he became too disabled to work in July 2008; he noted that he last worked full time in 2008.  On VA Form 21-8940, dated in July 2009, the Veteran reported that he left his last job because of his disabilities.  

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  

A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran's service-connected disabilities are PTSD rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  His combined evaluation is 60 percent.  He therefore does not meet the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a).  The Board has considered whether referral under subsection (b) is warranted but finds that it is not as the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

Submitted in support of the Veteran's claim includes an administrative decision from SSA, dated in August 2010, which determined that the Veteran became disabled in February 2009.  Also submitted were treatment records from SSA, VA as well as private treatment reports, which show that the Veteran received clinical evaluation for numerous disabilities considered in reaching the August 2010 decision, including vertigo, heart disease, hypertension, and PTSD.  Among the SSA records is the report of a mental capacity assessment conducted by Dr. S.C. in June 2010, wherein he noted that the Veteran suffers from PTSD symptoms, poor tolerance to medications and somatic symptoms from probable exposure to Agent Orange.  Dr. Chakilum stated that the Veteran's vertigo, anxiety, irritability was marked to extreme as are his moods.  The examiner also stated that the Veteran has serious mood instability and poor stress tolerance.  Dr. Chakilum concluded that the Veteran was unlikely to function on any job at this time.  

Among the private treatment records is a September 2017 private psychiatric evaluation by Dr. M.L.C., which states the Veteran discontinued full-time employment in 2008 due to the severity of his PTSD symptoms; and, as evidenced by the Veteran's frequent job changes and having described having forty jobs over his work life, having left each one of them due to irritability, anger, and confrontational behavior, Dr. C. opined that review of the claims file and interview with the Veteran revealed:

[The Veteran] to be incapable of effectively engaging in the workplace, or even a solitary occupational setting.  The veteran exhibited significant paranoia, distrust, irritability, unpredictable anger, volatility, verbal altercations, and even physical altercations with other individuals.  This type of symptomatology is not acceptable to any employer, and [the Veteran] is far too mentally ill for a standard employment setting.  Even a solitary environment requires engagement with a supervisor or coworkers, and this would lead to a very poor outcome, just as what has occurred in the past.

On the contrary, the Board notes that, following an audio examination in October 2009, a VA examiner opined that the Veteran would be able to continue in his line of work as a financial advisor or his prior filed of IT work.  Following a PTSD examination in October 2009, the VA examiner noted that the Veteran remained employed on a part-time basis despite his moderate symptoms of PTSD.  The examiner opined that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.  In September 2013, a VA examiner opined that the Veteran's service-connected PTSD would result in reduced reliability and productivity in the work place.  The examiner observed that there was no evidence that the Veteran's PTSD had worsened since his 2009 examination and there was no evidence that his PTSD would render him unable to secure and maintain substantially gainful employment; she noted that the Veteran continued to do some commission-based work since his last examination.  

Initially, the Board must note that VA is not bound by the determinations of SSA.  See 38 U.S.C. § 7104 (c); 38 C.F.R. § 19.5; Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992) (while VA is not bound by the determination made by SSA, although such evidence is "pertinent"); Martin v. Brown, 4 Vet. App. 136, 140 (1993); cf. Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (VA has a duty to assist the Veteran in obtaining SSA records if such are determined to be reasonably relevant to the claim).  

Therefore, while the Board acknowledges that SSA appears to have made a determination in this case that the Veteran is unemployable; however, the Board is free to make its own determination in this case.  To the extent that the Veteran has been awarded SSA disability, the fact remains that disability was awarded as a result of the Veteran's non-service-connected conditions, in addition to various mood/affective disorders.  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, as noted above, in October 2009, a VA examiner opined that the Veteran's hearing loss and tinnitus would not prevent him from being employed in a job consistent with his work experience and education.  And, in September 2013, a VA examiner stated that there was no evidence that the Veteran's PTSD would render him unable to secure and maintain substantially gainful employment; she noted that the Veteran continued to do some commission-based work since his last examination.  In fact, in February 2016, the VA examiner noted that the Veteran's PTSD only resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In sum, the medical evidence of record does not demonstrate that his disabilities would preclude him from being able to engage in substantially gainful employment.  

The Board has considered the opinions of the VA examiners and the September 2017 private opinion of Dr. C.; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  While he experiences occupational impairment as a result of his service-connected disabilities, which is reflected in his combined total rating of 60 percent, the record does not indicate that he is unable to work.  Although the Veteran reported that he has not been employed since July 2008, at his September 2013 PTSD examination, the Veteran indicated that he continued to do some financial advising and selling insurance; and, he expressed interest in doing some job retraining.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Board decision dated October 17, 2017 is vacated.

The appeal on the issue of entitlement to service connection for a heart disability is dismissed.

The appeal on the issue of entitlement to service connection for vertigo, secondary to service-connected tinnitus, hearing loss and PTSD is dismissed.

The appeal on the issue of entitlement to service connection for right upper extremity, peripheral neuropathy, is dismissed.

The appeal on the issue of entitlement to service connection for left upper extremity, peripheral neuropathy, is dismissed.

The appeal on the issue of entitlement to service connection for right lower extremity, peripheral neuropathy, is dismissed.

The appeal on the issue of entitlement to service connection for left lower extremity, peripheral neuropathy, is dismissed.

The application to reopen the previously denied claim of service connection for erectile dysfunction, including as secondary to service-connected PTSD, is granted.  

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected PTSD is denied.

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


